       Case 1:19-cv-00918-MV-JFR Document 55 Filed 05/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MONTY L. STRICKLAND
and CARA STRICKLAND,

              Plaintiffs,

       vs.                                                Civ. No. 19-918 MV/JFR

MADDEN SALES AND SERVICE, Inc.,
a Texas corporation,

              Defendant.

        ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                   AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Proposed Findings of Fact and

Recommended Disposition by United States Magistrate Judge John F. Robbenhaar, filed May 8,

2020. Doc. 51. Objections were due by no later than May 22, 2020. The parties have not filed

any objections. The failure to make timely objections to the Magistrate Judge’s Proposed

Findings and Recommended Disposition waives appellate review of both factual and legal

questions. U.S. v. One Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996).

       IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 51) are ADOPTED.

       IT IS FURTHER ORDERED that Defendant’s Motion for Preliminary Injunction and

Memorandum in support thereof (Docs. 5, 7) are DENIED, for the reasons set forth in the

Proposed Findings and Recommended Disposition.



                                            _______________________________
                                            MARTHA VÁZQUEZ
                                            United States District Judge
